Order entered August 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01710-CR

                        ERRINGTON CHARLES HATCH, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-59284-K

                                            ORDER
          The Court REINSTATES the appeal.

          On March 17, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. To date, we have not received the findings, the reporter’s

record, or a response to either of two letters inquiring about the status of the findings. The

appeal cannot proceed until the issue of the reporter’s record is resolved.

          Accordingly, the Court ORDERS the Honorable Dominique Collins, Presiding Judge of

the Criminal District Court No. 4, to make findings of fact regarding whether appellant has been

deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.
      The Honorable Dominique Collins shall first determine whether appellant desires to
       prosecute the appeal. If the Honorable Dominique Collins determines that appellant does
       not desire to prosecute the appeal, she shall make a finding to that effect.

      If the Honorable Dominique Collins determines that appellant desires to prosecute the
       appeal, she shall next determine whether appellant is indigent and entitled to proceed
       without payment of costs for the reporter’s record. If appellant is entitled to proceed
       without payment of costs, the trial court shall make a finding to that effect. Moreover, if
       appellant is indigent, the Honorable Dominique Collins is ORDERED to take such
       measures as may be necessary to assure effective representation, which may include
       appointment of new counsel. If the Honorable Dominique Collins finds appellant is not
       indigent, she shall determine whether retained counsel has abandoned the appeal.

      The Honorable Dominique Collins shall next determine: (1) the name and address of
       each court reporter who recorded the proceedings in this cause; (2) the court reporter’s
       explanation for the delay in filing the reporter’s record; and (3) the earliest date by which
       the reporter’s record can be filed.

       We ORDER the Honorable Dominique Collins to transmit a supplemental record,

containing the written findings of fact, any supporting documentation, and any orders, to this

Court within TWENTY-ONE DAYS of the date of this order.

       The appeal is ABATED to allow the Honorable Dominique Collins to comply with this

order. The appeal shall be reinstated thirty days from the date of this order or when the

supplemental record is received, whichever is earlier.

                                                     /s/     LANA MYERS
                                                             JUSTICE